UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2009 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2009 Master Limited Partnerships and Related Companies - 161.8% (1) Shares Fair Value Crude/Refined Products Pipelines - 82.1% (1) United States - 82.1% (1) Buckeye Partners, L.P. 415,074 $ 16,395,423 Enbridge Energy Partners, L.P. 713,745 20,320,320 Enbridge Energy Partners, L.P. (2) (3) 1,112,021 31,403,487 Holly Energy Partners, L.P. 417,370 10,634,588 Kinder Morgan Management, LLC (3) 1,501,120 62,626,726 Magellan Midstream Partners, L.P. 1,763,298 56,072,876 NuStar Energy L.P. 1,023,389 47,219,168 NuStar GP Holdings, LLC 131,228 2,486,771 Plains All American Pipeline, L.P. 1,290,831 49,748,627 SemGroup Energy Partners, L.P. 342,162 940,946 Sunoco Logistics Partners L.P. 848,733 46,671,828 TEPPCO Partners, L.P. 516,918 11,765,054 356,285,814 Natural Gas/Natural Gas Liquids Pipelines - 50.6% (1) United States - 50.6% (1) Boardwalk Pipeline Partners, LP 939,693 19,827,522 El Paso Pipeline Partners, L.P. 1,061,700 18,717,771 El Paso Pipeline Partners, L.P. (2) 291,000 5,104,140 Energy Transfer Equity, L.P. 557,310 10,939,995 Energy Transfer Partners, L.P. 1,537,995 55,690,799 Enterprise GP Holdings L.P. 67,993 1,330,623 Enterprise Products Partners L.P. 2,038,861 43,998,620 ONEOK Partners, L.P. 182,821 7,746,126 Spectra Energy Partners, LP 445,470 9,880,525 TC PipeLines, LP 1,271,206 32,886,099 Williams Pipeline Partners L.P. 836,875 13,272,838 219,395,058 Natural Gas Gathering/Processing - 16.2% (1) United States - 16.2% (1) Copano Energy, L.L.C. 1,238,789 17,615,580 Copano Energy, L.L.C. (2) (4) 285,740 3,488,885 Crosstex Energy, L.P. 36,480 126,221 Crosstex Energy, L.P. (2) (4) 193,767 697,561 DCP Midstream Partners, LP 406,850 4,385,843 Duncan Energy Partners L.P. 392,298 6,398,380 Exterran Partners, L.P. 322,193 3,946,864 MarkWest Energy Partners, L.P. 2,201,640 23,689,646 Targa Resources Partners LP 321,426 2,719,264 Western Gas Partners LP 205,075 3,008,450 Williams Partners L.P. 373,900 4,094,205 70,170,899 Propane Distribution - 9.9% (1) United States - 9.9% (1) Inergy, L.P. 1,846,374 41,580,343 Inergy Holdings, L.P. 49,715 1,386,054 42,966,397 Shipping - 3.0% (1) Republic of the Marshall Islands - 0.7% (1) Teekay LNG Partners L.P. 156,200 2,875,642 United States - 2.3% (1) K-Sea Transportation Partners L.P. 596,470 9,961,049 12,836,691 Total Master Limited Partnerships and Related Companies (Cost $658,216,629) 701,654,859 Short-Term Investments - 3.7% (1) United States Investment Companies - 3.7% (1) First American Government Obligations Fund - Class Y, 0.27% (5) 2,046,309 2,046,309 Merrill Lynch Premier Institutional Fund, 0.94% (5) 14,004,493 14,004,493 Total Short-Term Investments (Cost $16,050,802) 16,050,802 Total Investments - 165.5% (1) (Cost $674,267,431) 717,705,661 Liabilities in Excess of Cash and Other Assets - (10.2%) (1) (44,007,802 ) Long-Term Debt Obligations - (39.2%) (1) (170,000,000 ) Preferred Shares at Redemption Value - (16.1%) (1) (70,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 433,697,859 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have been fair valued in accordance with procedures approved by the Board of Directors and have a total fair value of $40,694,073, which represents 9.4% of net assets. (3) Security distributions are paid-in-kind. (4) Non-income producing. (5) Rate indicated is the current yield as of February 28, 2009. Various inputs are used in determining the value of the Company’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets by level within the fair value hierarchy as of February 28, 2009.These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2009 (Level 1) (Level 2) (Level 3) Investments $717,705,661 $677,011,588 $36,507,627 $4,186,446 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) for Investments For the period from December 1, 2008 to February 28, 2009 Fair value beginning balance $3,924,726 Total unrealized gains included in net increase in net assets applicable to common stockholders 261,720 Net purchases, issuances and settlements - Return of capital adjustments impacting cost basis of security - Transfers into Level 3 - Fair value ending balance $4,186,446 The Company utilizes the beginning of reporting period method for determining transfers into or out of Level 3.Accordingly, this method is the basis for presenting the rollforward in the preceding table. Under this method, the fair value of the asset at the beginning of the period will be disclosed as a transfer into or out of Level 3, gains or losses for an asset that transfers into Level 3 during the period will be included in the reconciliation, and gains or losses for an asset that transfers out of Level 3 will be excluded from the reconciliation. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors. The table below shows the number of units held, acquisition date, acquisition cost, fair value per share and percent of net assets which the securities comprise at February 28, 2009. Investment Security Number of Shares Acquisition Date Acquisition Cost Fair Value Per Share Fair Value as Percent of Net Assets Copano Energy, L.L.C. Class D Common Units 285,740 3/14/08 $7,500,675 $12.21 0.8% Crosstex Energy, L.P. Series D Subordinated Units 193,767 3/23/07 5,000,002 3.60 0.2 El Paso Pipeline Partners, L.P. Common Units 291,000 9/30/08 4,999,962 17.54 1.2 Enbridge Energy Partners, L.P. Class C Common Units 1,112,021 4/02/07 50,000,000 28.24 7.2 $67,500,639 9.4% As of February 28, 2009, the aggregate cost of securities for federal income tax purposes was $583,453,274.At February 28, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $175,497,269, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $41,244,882 and the net unrealized appreciation was $134,252,387. Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Energy Infrastructure Corporation Date: April 22, 2009 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Energy Infrastructure Corporation Date: April 22, 2009 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Tortoise Energy Infrastructure Corporation Date: April 22, 2009 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
